 



Exhibit 10.28
Restricted Share Agreement
VALIDUS HOLDINGS, LTD.
RESTRICTED SHARE AGREEMENT
          THIS AGREEMENT, dated as of _________, 2007, between Validus Holdings,
Ltd. (the “Company”), a Bermuda corporation, and            (the “Employee”).
          WHEREAS, the Employee has been granted the following award under the
Company’s Amended and Restated 2005 Long Term Incentive Plan (the “Plan”);
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows.

1.   Award of Shares. Pursuant to the provisions of the Plan, the terms of which
are incorporated herein by reference, the Employee is hereby awarded           
Restricted Shares (the “Award”), subject to the terms and conditions of the Plan
and those herein set forth. The Award is granted on ________, 2007 (the “Date of
Grant”). Capitalized terms used herein and not defined shall have the meanings
set forth in the Plan. In the event of any conflict between this Agreement and
the Plan, the Plan shall control.

2.   Terms and Conditions. It is understood and agreed that the Award of
Restricted Shares evidenced hereby is subject to the following terms and
conditions:

  (a)   Vesting of Award. Subject to the provisions of this Section 2 below and
the other terms and conditions of this Agreement, this Award shall become vested
in four (4) equal annual installments, beginning on July 2, 2008 and continuing
on July 2 of each of the following three calendar years. All dividends and other
amounts receivable in connection with any adjustments to the Shares under
Section 4(b) of the Plan shall be subject to the vesting schedule herein and
shall be paid to the Employee upon any vesting of the Restricted Shares
hereunder in respect of which such dividends or other amounts are payable.
Except as otherwise provided in Sections 2 (b) and (c) below, any portion of the
Award that is not vested on the date of Termination of Service of the Employee
shall be forfeited by the Employee and become the property of the Company.
Notwithstanding any provision of the Plan to the contrary, the Employee shall be
considered to have incurred a Termination of Service for purposes hereof on the
date notice of termination of the Employee’s employment is given either by the
Employee or the Company, a Subsidiary or an Affiliate unless the Employee
remains actively employed with the Company, a Subsidiary or an Affiliate after
such date, in which case a Termination of Service will be deemed to occur
hereunder on the date the Employee ceases to be so actively employed.     (b)  
The Award shall become fully vested if the Employee is a “Good Leaver”, which
means the Employee’s employment has terminated due to one of the following
reasons (and no Termination of Service for the purposes of clause 2(a) above
shall be deemed to have incurred):

 



--------------------------------------------------------------------------------



 



  1.   agreed termination of employment;     2.   injury, ill-health, disability
or redundancy;     3.   his/her death;     4.   wrongful or unfair dismissal by
the relevant “Validus Group Company” (meaning the Company or any of its
subsidiaries);     5.   the company in which he/she is employed ceasing to be a
Validus Group Company;     6.   the entire or substantially the whole of the
business carried on by the Company being transferred to a person other than a
Validus Group Company; or     7.   retirement at the normal retirement age of
the relevant Validus Group Company or early retirement on the grounds of ill
health or with the consent of the board of the relevant Validus Group Company
and in accordance with the terms of the pension plan of which the Employee is a
member.

  (c)   Change in Control. Notwithstanding any provision of this Agreement to
the contrary, if, within two years following a Change in Control, the Employee’s
employment is terminated by the Company not for Cause, the Award shall become
immediately vested in full upon such termination of employment. For purposes of
this Agreement, “Change in Control” shall have the meaning set forth in the
Plan. For purposes of this Agreement, “Cause” means (a) conviction of the
Employee of any criminal offence (other than a motoring offence for which no
custodial sentence is given to him) which in the reasonable opinion of the
Company demonstrates unsuitability for further employment with the Company;
(b) the Employee shall be or become prohibited by law from being a director
(applicable only to directors); (c) the Employee shall be guilty of fraud,
dishonestly or serious misconduct (which, for the avoidance of doubt, includes
any conduct which tends to bring the Company or any Affiliate into disrepute) or
shall commit any serious or persistent breach of any of his obligations (for
which warnings have been given to the Employee) to the Company or any Affiliate;
or (d) the Employee shall be guilty of fraud or wilful default in relation to
the Warranties (as defined in the service agreement between the Employee and
Talbot Underwriting Services Limited).     (d)   Certificates. Each certificate
or other evidence of ownership issued in respect of Restricted Shares awarded
hereunder shall be deposited with the Company, or its designee, together with,
if requested by the Company, a stock power executed in blank by the Employee,
and shall bear a legend disclosing the restrictions on transferability imposed
on such Restricted Shares by this Agreement (the “Restrictive Legend”). Upon the
vesting of Restricted Shares pursuant to Section 2 hereof and the satisfaction
of any

 



--------------------------------------------------------------------------------



 



      withholding tax liability pursuant to Section 5 hereof, the certificates
evidencing such vested Shares, not bearing the Restrictive Legend (but still
bearing the legend set forth in Section 7(d) below), shall be delivered to the
Employee or other evidence of vested Shares shall be provided to the Employee.  
  (e)   Rights of a Stockholder. Prior to the time a Restricted Share is fully
vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.     (f)   No Right to
Continued Employment. This Award shall not confer upon the Employee any right
with respect to continuance of employment by the Company nor shall this Award
interfere with the right of the Company to terminate the Employee’s employment.

3.   Transfer of Shares. Any vested Shares delivered hereunder, or any interest
therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, the provisions of this Agreement,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof.   4.   Expenses of Issuance of
Shares. The issuance of stock certificates hereunder shall be without charge to
the Employee. The Company shall pay, and indemnify the Employee from and against
any issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
by reason of the issuance of Shares.   5.   Withholding. No later than the date
of vesting of (or the date of an election by the Employee under Section 83(b) of
the Code with respect to) the Award granted hereunder, the Employee shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
at such time with respect to such Award and the Company shall, to the extent
permitted or required by law, have the right to deduct from any payment of any
kind otherwise due to the Employee, federal, state and local taxes of any kind
required by law to be withheld at such time.   6.   Market Stand Off Period. The
Employee covenants and agrees that he or she shall not, without the prior
written consent of the Company, sell or otherwise dispose of any shares of stock
of the Company during such period (a “Market Stand Off Period”) as the Company
or its underwriters shall establish in connection with the filing of a
registration statement in connection with an initial public offering of the
stock of the Company (an “Initial Public Offering”).   7.   Purchase Option. The
Employee’s Shares are subject to repurchase as provided below in subsections
(a) through (g) below:

 



--------------------------------------------------------------------------------



 



  (a)   If the Employee’s active service with the Company or a Subsidiary is
terminated by the Employee or by the Company for Cause, the Company and/or its
designee(s) shall have the option (the “Purchase Option”) to purchase, and if
the Purchase Option is exercised, the Grantor (as defined below) shall sell to
the Company and/or its assignee(s), all or any portion (at the Company’s option)
of the Shares held by the Grantor (such Shares collectively being referred to as
the “Purchasable Shares”).     (b)   The Company shall give notice in writing to
the Grantor of the exercise of the Purchase Option within one (1) year after the
date of Termination of Service of the Employee. Such notice shall state the
number of Purchasable Shares to be purchased by the Company and the
determination of the purchase price of such Purchasable Shares. If no notice is
given within the time limit specified above, the Purchase Option shall be deemed
to have terminated.     (c)   The purchase price to be paid for the Purchasable
Shares purchased pursuant to the Purchase Option shall be the Book Value (as
defined below) per share as of the date of the notice of exercise of the
Purchase Option times the number of Shares being purchased. The purchase price
for the Purchasable Shares shall be paid in cash or by wire transfer of
immediately available funds. The closing of such purchase shall take place at
the Company’s principal executive offices within ten (10) days after the
purchase price has been determined. At such closing, the Grantor shall deliver
to the purchaser(s) the certificates or instruments evidencing the Purchasable
Shares being purchased, duly endorsed (or accompanied by duly executed stock
powers) and otherwise in good form for delivery, against payment of the purchase
price by check of the purchaser(s). In the event that, notwithstanding the
foregoing, the Grantor shall have failed to obtain the release of any pledge or
other encumbrance on any Purchasable Shares by the scheduled closing date, at
the option of the purchaser(s) the closing shall nevertheless occur on such
scheduled closing date, with the cash purchase price being reduced to the extent
of, and paid to the holder of, all unpaid indebtedness for which such
Purchasable Shares are then pledged or encumbered.     (d)   To ensure the
enforceability of the Company’s rights hereunder, each certificate or instrument
representing Shares shall bear a conspicuous legend in substantially the
following form:         “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO AN OPTION TO REPURCHASE PROVIDED UNDER THE PROVISIONS OF THE COMPANY’S 2005
LONG TERM INCENTIVE PLAN AND A STOCK OPTION AGREEMENT ENTERED INTO PURSUANT
THERETO. A COPY OF SUCH LONG TERM INCENTIVE PLAN AND STOCK OPTION AGREEMENT ARE
AVAILABLE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICES.”     (e)   The Company’s rights under this Section 7 shall terminate
upon the consummation of an Initial Public Offering.

 



--------------------------------------------------------------------------------



 



  (f)   “Book Value” shall mean the book value of a Share at the end of the
fiscal quarter in which the termination of active service occurs, as determined
on a fully diluted basis by the Board of Directors in good faith. Such
determination shall be conclusive and binding on all persons.     (g)  
“Grantor” shall mean, collectively, the Employee, the Employee’s assignee, the
executor or the administrator of the Employee’s estate in the event of the
Employee’s death, and the Employee’s legal representative in the event of the
Employee’s incapacity.

8.   Forfeiture Upon Breach of Certain Other Agreements. The Employee’s breach
of any nonhire, nonentice, confidentiality, assignment of inventions, or other
intellectual property agreement that he may be a party to with the Company or a
Subsidiary, in addition to whatever other equitable relief or monetary damages
that the Company or a Subsidiary may be entitled to, shall result in automatic
rescission, forfeiture, cancellation, and return of any Shares (whether or not
otherwise vested) held by the Employee or Grantor, and all profits, proceeds,
gains, or other consideration received through the sale or other transfer of the
Shares shall be promptly returned and repaid to the Company.   9.  
Shareholders’ Agreement. If any Restricted Shares are scheduled to vest
hereunder at a time when the Company is not a publicly-traded entity and the
Employee is not a party to the Shareholders’ Agreement by and among the Company
and its shareholders, as the same may be amended from time to time (the
“Shareholders’ Agreement”), the Employee shall, as a condition to the Employee’s
right to have such Restricted Shares vest, become a party to the Shareholders’
Agreement by execution of a joinder agreement in form and substance satisfactory
to the Company.   10.   References. References herein to rights and obligations
of the Employee shall apply, where appropriate, to the Employee’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.   11.   Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:
Validus Holdings, Ltd.
Mintflower Place
8 Par-La-Ville Road, Third Floor
Hamilton HMO8 Bermuda
Attn.: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



If to the Employee:

      At the Employee’s most recent address shown on the Company’s corporate
records, or at any other address which the Employee may specify in a notice
delivered to the Company in the manner set forth herein.

12.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda, without giving effect to principles of
conflict of laws.   13.   Counterparts. This Agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.      
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

            VALIDUS HOLDINGS, LTD.
      By:           Edward Noonan        Chief Executive Officer and Chairman   
        [Employee]  



 